Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2017

                                       No. 04-17-00600-CV

                          IN THE INTEREST OF R.G., JR.,ET AL,
                                      Appellant

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02312
                        Honorable Martha B. Tanner, Judge Presiding


                                          ORDER

        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on November 13, 2017.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court